BLAIR, C.
This is a second appeal taken in the case of Wanger v. Marr, decided this day.
It appears that' the court amended its judgment, apparently without notice, after the motions for new trial and in arrest were overruled, so as to show the appointment of a referee in the original judgment. On motion this amendment was eliminated and a referee *498appointed under a separate order. It is supposed this leaves two judgments in the record.
For the reasons given in Wanger v. Marr, ante, p. 482, and to prevent any uncertainty in the record, an order of reversal is entered on this appeal also. Reversed. Broivn, C., having been of counsel, not sitting.
PEE CUEIAM
The foregoing opinion of Blair 0., is adopted as the opinion of the Court. All the judges concur.